Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered April 20, 1995, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 71/2 to 15 years, unanimously affirmed.
Review of defendant’s claim that he was denied his right to be present at robing room discussions with prospective jurors is precluded, since defendant has failed to provide this Court with a record adequately showing any such absence (see, People v Maher, 89 NY2d 318). Moreover, the totality of the record, including the course of conduct followed by the court and counsel, established that defendant was present during such robing room conferences.
The People’s cross-examination and summation attacks upon defendant’s furnishing of false pedigree information to the police did not constitute impermissible attacks on defendant’s postarrest silence (see, People v Blake, 184 AD2d 334). Concur— Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.